Citation Nr: 1745509	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  04-12 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, to include dysthymia associated with the left knee injury.

3. Entitlement to a rating in excess of 10 percent for the period from July 1, 2001 to April 20, 2017 for post-operative changes, healed fractures, spur formation of the left foot.

4. Entitlement to a rating in excess of 10 percent for the period from July 1, 2001 to April 20, 2017 for post-operative changes, healed fractures, spur formation of the right foot.

5. Entitlement to compensation for total disability based on individual unemployability (TDIU).

6. Entitlement to TDIU prior to September 24, 2010.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2003, October 2013, and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO).  The Board previously considered this case in August 2007, September 2010, July 2012, July 2013, and January 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of entitlement to TDIU prior to September 24, 2010 is addressed in the REMAND section of this decision and is REMANDED to the agency of original jurisdiction (AOJ)







FINDINGS OF FACT

1. The weight of the evidence is against finding any in-service incurrence of hepatitis C and against finding that drug-transmitted hepatitis is related to the service-connected acquired psychiatric disorder.

2. The evidence does not show an overall disability picture, insofar as the service-connected psychiatric disability is concerned, with symptoms of the severity, duration, and frequency as contemplated by the 50 percent or higher criteria.  

3. The weight of the evidence shows moderate left and right foot disabilities from July 1, 2001 until September 24, 2010, and moderately severe left and right foot disabilities thereafter.

4. The evidence shows that the Veteran became unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities on September 24, 2010.  


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for an initial rating in excess of 30 percent for an acquired psychiatric disorder, to include dysthymia associated with the left knee injury, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10. 4.130, Diagnostic Code (DC) 9411 (2016).

3. The criteria for a rating in excess of 10 percent for post-operative changes, healed fractures, spur formation of the left foot, for the period from July 1, 2001 until September 24, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5284 (2016).

4. The criteria for a 20 percent rating for post-operative changes, healed fractures, spur formation of the left foot, for the period from September 24, 2010 to April 20, 2017, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5284 (2016).

5. The criteria for a rating in excess of 10 percent for post-operative changes, healed fractures, spur formation of the right foot, for the period from July 1, 2001 until September 24, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5284 (2016).

6. The criteria for a 20 percent rating for post-operative changes, healed fractures, spur formation of the right foot, for the period from September 24, 2010 to April 20, 2017, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5284 (2016).

7. The criteria for TDIU have been met beginning September 24, 2010.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In June 2003, the RO sent the Veteran a notice letter explaining the criteria for an award of service connection.  The ratings for the acquired psychiatric and foot claims stem from the original grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated, and any defect in the notice is not prejudicial.  Hartman v., Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered.  
VA provided examinations for the feet, mental health, hepatitis, and TDIU claims in July 2008, October 2008, September 2009, March 2010, October 2011, August 2012, July 2013, March 2014, July 2015, and April 2017.  The AOJ substantially complied with the Board's remand directives by obtaining new VA examinations and medical opinions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As such, the Board will proceed to the merits of the claims.

II. Service connection
 
The Veteran contends that his hepatitis C infection came from dental work, a tattoo, or air-gun vaccinations in service, or alternatively, it came from intravenous drug use as a side-effect of self-medicating his service-connected dysthymia.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose a complex disability, like infectious disease, or determine its cause as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

After a review of the record, the Board finds that the criteria for service connection for hepatitis C have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows hepatitis C during the period on appeal.  The VA examiners and treatment records note that the Veteran was diagnosed with hepatitis C in the 1990s and receives treatment for it at VA.  Next, the Veteran contends that he could have contracted hepatitis C from dental work, air-gun vaccinations, and a tattoo in 1972 during service.  Service treatment records are silent for diagnosis of hepatitis C.  Those records also do not show that the Veteran received air-gun vaccinations.  

Moreover, multiple VA examiners in July 2008, August 2012, March 2014, and April 2017 concluded that the Veteran's hepatitis C was most likely contracted through intravenous (IV) drug use.  The examiners noted that the Veteran had risk factors for contracting hepatitis C such as the tattoo, cocaine use, and IV-drug use.  The August 2012 examiner explained that the likelihood of developing hepatitis C from a tattoo in 1972 is very low and injection drug use is the most common means of transmitting hepatitis C in the United States. 

 The Board notes that the October 2011 examiner provided a seemingly positive opinion that hepatitis C was at least as likely as not incurred in or caused by service.  The examiner wrote that hepatitis C is at least as likely due to the Veteran's exposures while in the military as to his IV drug use after service; there is no way to determine when he acquired hepatitis C, so the likelihood of one method of acquisition over the other is irrelevant.  The Board finds this opinion not probative as it is inconsistent with the other medical opinions, does not specify the "exposures" in service, and instead of making a determination, states that the method of acquisition is irrelevant.  Moreover, the Veteran does not seem to refute the finding that his hepatitis C is due to IV drug use.  Instead, the crux of his contention is that he used IV drugs, contracting hepatitis, as a means of self-medicating his service-connected dysthymia.  Therefore, he should qualify for service-connection for hepatitis C on a secondary basis.

The weight of the evidence is against finding that the Veteran's IV drug use, and resulting hepatitis C, were caused by or aggravated by his service-connected dysthymia.  The Veteran has consistently been diagnosed with Axis I dysthymia and Axis II personality disorder.  Examiners have separated the diagnoses finding the personality disorder a distinct diagnosis based on childhood trauma.  Furthermore, examiners found the Veteran had dysthymia independent of his service-connected knee disability, but his dysthymia condition was aggravated by the pain and impairment from the knee.  See July 2013 and April 2017 examinations.  

The April 2017 examiner opined that it "is less likely" that the Veteran's service-connected acquired psychiatric disorder, to include dysthymia with left knee injury, caused or permanently aggravated his previously diagnosed substance abuse disorder.  As noted, service-connected of dysthymia is based on depression from the Veteran's knee disability.  The examiner explained that the abuse of alcohol started well before his entry into service and prior to his knee injury, drug use dates back to the 1970s, the use of a substance is a willful choice, and his pattern of poor choices is most likely due to his personality disorder, seen in numerous poor life choices, including illegal behavior leading to lengthy incarceration.  The examiner concluded that it is more likely that the Veteran's use of substances led to or at least exacerbated his depression rather than the depression causing his substance use.  

The evidence is inconsistent as to whether the Veteran used IV drugs in the 1990s or in the 1970s, prior to the disabling and depressing effects of his knee.  The November 2005 and August 2012 examinations show the report of IV drug use in 1974 for two to three months and again in 1990 for two to three months.  In a November 2013 statement, the Veteran wrote that he started using IV drugs in the 1970s to cope with the pain and depression he was suffering from his mother's suicide.  At other times, he reported using cocaine in the 1970s and IV-drugs only in 1990.  He reported that his drug use at these times was related to his divorces, as opposed to physical pain from his knee.  Nevertheless, he maintains that the IV drug use was part of his dysthymia.  Given the inconsistencies in the dates of the use of IV drugs and the Veteran's history of fraud-related crimes, the Board finds his testimony on this point less than credible in the context of the claims process.

As discussed above, the large weight of the medical evidence supports that hepatitis C was contracted by IV drug use.  The 2017 medical opinion and the history of the progression of the Veteran's dysthymia show the service-connected knee disability did not aggravate the dysthymia to the point to lead to IV drug use.  Instead, IV drug use was more likely related to situational choices and the nonservice-connected personality disorder.  Therefore, service connection for hepatitic C is not warranted.  See 38 C.F.R. § 3.303.   

III. Rating Analysis

The Veteran contends that his service-connected dysthymia and foot disabilities should be rated higher than the ratings assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262; 38 C.F.R. § 4.14.

The Veteran is competent to give evidence of symptoms observable by his senses.  
See Jandreau, 492 F.3d at 1377.

Acquired psychiatric disorder

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and (5th ed. 2013) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for 30 percent rating are: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.

The criteria for 50 percent rating are as follows: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The criteria for 70 percent rating are as follows:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.  

The criteria for 100 percent rating are as follows:  Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, and own name.  Id. 

Based on the evidence, the Board finds that the criteria for a rating in excess of 30 percent for dysthymia have not been met.  38 C.F.R. § 4.130, DC 9434.

The evidence shows symptoms causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform tasks.  A November 2005 treatment record notes that the Veteran remained close to his son but was estranged from his 23-year old daughter, continued to work in the general commercial construction business, and had been promoted to a supervisory position.  The provider recorded he was alert and fully oriented, had attention and concentration within normal limits, normal speech, adequate dress and grooming, appropriate affect, appropriate mood, acceptable hygiene, no difficulty comprehending task instructions, no acute anxiety, normal judgment and insight, no psychotic behavior, and no thought disorder.  The diagnosis was mild depressive disorder, with a Global Assessment of Functioning (GAF) score of 54.  

During the October 2008 examination, the Veteran reported that he spent most of his time living on his property, enjoying being by himself, and finding it peaceful.  He took care of his home and yard, cleaned, read, watched movies, and was learning to play the guitar.  He visited friends and did handyman repair work but had no romantic relationship and no relationship with his children.  The Veteran said he felt depressed sometimes when he woke up but felt fine after he got going.  The examiner noted good hygiene, neat grooming, full alertness and orientation, good eye contact, cooperative behavior, full and appropriate affect, euthymic mood, normal speech, logical thought, denial of suicidal or homicidal ideations, denial psychotic symptoms, grossly intact concentration and memory, and intact insight and judgment.  He had two diagnoses: Axis I dysthymia and Axis II personality disorder with a 50 GAF score.  His symptoms consisted of on-going depressed mood, poor sense of self-esteem, feelings of hopelessness for the future, and regret over his life.

Treatment records from November 2008, January 2009, and March 2010 show normal mental status, full orientation, normal memory, and normal or appropriate mood and affect.  During the March 2010 examination, the Veteran reported spending time fixing things, working on his truck and recreational vehicle, cooking for himself, watching television, trying to keep his 20 acres fixed up, and house-sitting for friends when they were away. He endorsed depressed feelings, poor sleep, hopeless and helpless feelings about life, and getting nervous and stressed.  While he denied suicidal ideation, he mentioned infrequently hearing voices telling him to harm himself and others when he was experiencing very low depression.  He denied irritability, anger, and receiving mental health treatment.  The examiner recorded his appearance as clean but slightly disheveled with uncombed hair.  He was alert, oriented, cooperative, and maintained eye contact.  The examiner noted full affect, depressed and anxious mood, normal speech, logical thought, concentration and memory grossly intact, and good insight and judgment. Again, the diagnoses were dysthymia and personality disorder with a GAF score of 50.

At September 2010 treatment, the Veteran rated his satisfaction with his social life as "good." He acknowledged nightmares and suicidal ideation when he was having increased pain but denied plan or intent.  The provider noted blunted affect, grouchy and anxious mood, no evidence of bizarre or psychotic behaviors, vague and difficult to follow speech, and a mild range score on the depression inventory.  A February 2011 treatment record shows the Veteran denied depression, current depressive symptoms, thoughts of death or self-harm, psychosis, and psychiatric diagnoses.  He endorsed general anxiety over financial, occupational, familial, and medical concerns.

The July 2013 examiner wrote that there is clear evidence that the Veteran suffers from an antisocial personality disorder, he has had extensive periods of incarceration and substance abuse predating his military career, and his personality disorder is the major contributing cause of his occupational and social impairment.  The examiner explained that while he experiences mild depression related to his service-connected knee condition, he is not receiving treatment for depression at this time, he does not require treatment for such, and his mental condition does not cause impairment in occupational and social functioning.  A December 2014 treatment record shows a negative depression screen where the Veteran reported little interest or pleasure in doing things several days and feeling, down, depressed, or hopeless several days.  In May 2015, the depression screen was positive when the frequency of these feelings increased to nearly every day.  In a June 2015 statement, the Veteran wrote that he isolated himself, did not like excessive interaction with people, and did not tolerate stress well.

A March 2016 treatment record shows reports of nightly sleep disturbances, depression, problems concentrating, high levels of anxiety, feelings of stress, difficulty working with other people, no patience, and angry outbursts against supervisors and co-workers.  In April 2017, the Veteran wrote he feels depressed almost every day; does not leave his home for any non-essential reason; only feels comfortable in his own environment away from people; only goes to the grocery store, to check mail, or to a doctor's appointment; tries to avoid other people; spends the majority of his days in bed watching television; has no motivation, desire, or interest in doing anything; and no longer has a social life or friends.  He indicated that there had been occasions where he went days without showering or bathing because he had no motivation to do so. 

An April 2017 treatment record shows anxious and depressed mood, strained relationship with all three of his children, and intrusive nightmares.  The Veteran denied suicidal or homicidal ideations, feelings of hopelessness, thoughts or plans to kill himself, and thoughts or plans to kill others.  The provider found no evidence of anger/revenge problems, risky/reckless behavior, or polarized thinking or cognitive restriction.  The Veteran had fair future-oriented thinking and plans, good motivation, fair sense of responsibility, fair life satisfaction, ability to hold normal conversation, normal speech, normal eye contact, well-groomed appearance, good posture, pleasant attitude, cooperative behavior, good judgment, and normal thought content.  The provider found him at moderate risk characterized by identified risk factors but protective factors keeping him from imminent risk. 

The April 2017 examiner diagnosed persistent depressive disorder (dysthymia) and unspecified personality disorder and found that it is possible to differentiate the impairment from each diagnosis.  The examiner explained that the Veteran's personality disorder is a separate disorder from his service-connected dysthymic disorder.  The personality disorder is a pattern of poor interpersonal functioning, problems with impulse control, failure to conform to social norms, consistent irresponsibility, and lack of remorse.  The examiner assigned a GAF score of 50 but wrote that it is more likely than not that the majority of the Veteran's mental health issues are related to his pre-military choices and prison time in addition to physical complaints; his service-connected left knee disability aggravated his psychiatric condition to a minimal degree.

The examiner identified symptoms of the service-connected depressive disorder as depressed mood that is maintained by chronic pain; symptoms include depressed mood, a poor sense of self-esteem, regret over his life, and a feeling of hopelessness for the future but not suicidal ideation or any type of psychotic or obsessive symptoms.  The examiner marked the criteria associated with a 10 percent disability rating.  The Veteran reported that he is divorced, estranged from his children, enjoys fishing, feel depressed almost every day, has anxiety almost every day, has nightmares, dislikes crowds, and stays home a lot.  The examiner recorded casual dress with good grooming and hygiene, a calm and pleasant manner, normal and appropriate mood and affect, normal speech, and no signs of psychosis or unusual behavior.

The evidence shows symptoms of depression, anxiety, isolation, sleep impairment, and decreased motivation and mood.   Depression, anxiety, and chronic sleep impairment are specifically contemplated by the 30 percent rating criteria.  Furthermore, the criteria acknowledges impairment such as occasional decrease in work efficiency and intermittent periods of inability to perform tasks, which the Veteran reported occurred with his depression, decreased motivation, and low mood.  See 38 C.F.R. § 4.130, DC 9434.  

The evidence does not show an overall disability picture with symptoms of the severity, duration, and frequency contemplated by the 50 percent criteria.  The Veteran is able to care for himself, including maintaining hygiene, shopping, and cooking.  He completed tasks for friends and he always interacted with examiners and treating providers in a normal and effective manner.  The Veteran once wrote that he sometimes failed to bathe for lack of motivation.  The Board finds this report inconsistent with the other evidence of record.  Specifically, the Veteran made this report in an April 2017 statement but treatment records and examination from that time show he was adequately clean and clothed.  Indeed, the other medical reports also indicate adequate hygiene.  There is no evidence suggesting he has symptoms of a severity similar to the impaired judgment, memory, and thinking laid out in the 50 percent criteria.  He was consistently seen with appropriate affect and mood, intact memory, normal and logical thought, and intact judgment and insight. 

The September 2010 treating provider noted vague speech that was difficult to follow, but the other examiners and providers found his speech normal.  At the March 2010 examination, he endorsed hearing voices when he was very depressed.  There is no clinical evidence to support these reported auditory hallucinations and this was the sole time the Veteran reported these symptoms.  Based on the evidence, neither isolated speech problems nor reported hallucinations are indicative of his overall disability picture.  The Veteran generally denied suicidal or homicidal thoughts or ideations but on occasion noted such thoughts.  The infrequency of these thoughts suggests that they are a transient symptom of his depressed mood, not significant enough to affect his daily functioning.  The Board also finds probative the April 2017 examiner's classification of symptoms with the 10 percent disability criteria.  The examiner has training and experience assessing mental health and varying degrees of symptoms, which make her analysis extremely telling.  At several times during the appeal period, the Veteran was found to have normal mental health with no complaints noted during treatment.  He did not seek out regular treatment or medication to manage his symptoms.  

Finally, and perhaps most importantly, the Veteran has both a service-connected psychiatric disorder and a nonservice-connected personality disorder.  The examination reports generally suggest, and the April 2017 examination report clearly indicates, that the majority of the Veteran's symptoms are due to the personality disorder and that this disorder is separate from the dysthymic disorder.  As a consequence, even if one were to concede a higher level of mental health impairment than that contemplated by a 30 percent evaluation, the substantial bulk of that impairment results from a nonservice-connected disorder.  To this end, this case is readily distinguishable from Mittleider v. West, 11 Vet. App. 181 (1998), which held that when it is not possible to separate the effects of a service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Here, however, a clear and unambiguous distinction has been made.  

Overall, the Veteran's service-connected dysthymia disability, in and of itself, does not cause the level of impairment to qualify for a rating in excess of 30 percent at any point during this appeal.  See 38 C.F.R. § 4.130, DC 9434.   

Feet

In a December 2013 rating decision, the RO granted service connection for post-operative changes of healed fractures of spur formation of bilateral feet as of July 1, 2001.  Prior to April 20, 2017, the Veteran's foot disabilities were rated with two 10 percent ratings for each foot under Diagnostic Code (DC) 5284.  Diagnostic Code 5284 applies to other foot injuries and provides for a 10 percent rating for moderate disability, a 20 percent rating for moderately severe disability, and a 30 percent rating for severe disability.  38 C.F.R. § 4.71a.

Beginning April 20, 2017, the AOJ switched the Veteran's foot disability from Diagnostic Code 5284 to Diagnostic Code 5276 and assigned a 50 percent rating.  While the Veteran cannot receive a rating in excess of 50 percent under Diagnostic Code 5276, the Board will consider whether he should receive the 50 percent rating prior to April 20, 2017.  Under Diagnostic Code 5276, a 10 percent rating is assigned for moderate flatfoot, characterized by weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  A 30 percent rating compensates for severe bilateral flatfoot with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The highest, 50 percent rating is for pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spams of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  

Based on the evidence, the Board finds that the criteria for separate 20 percent ratings for moderately severe foot disability are warranted beginning September 24, 2010 and prior to the grant of 50 percent on April 20, 2017.  See C.F.R. § 4.71a, DC 5284.

The evidence shows a history of foot problems with pain and an increasing level of functional impairment.  A July 2007 treatment record shows bilateral foot pain, history of bunionectomies and hammertoe corrections, wearing of orthotics in the past, tenderness on the balls of the feet, and the ability to tolerate walking but difficulty tolerating standing.  During the September 2009 examination, the Veteran reported pain, swelling, heat, redness, stiffness, weakness while standing and walking, weekly flare-ups set off by activity and alleviated by rest, and the ability to stand for 15-30 minutes and walk a quarter mile.  The examiner recorded no evidence of painful motion, swelling, tenderness, instability, or abnormal weight-bearing, but evidence of weakness.  During September 24, 2010 treatment, the Veteran continued to report that walking hurt his feet, and he could only walk five to ten minutes.  In August 2013, he noted he could hardly walk for the foot pain.    

During the October 2014 examination, the Veteran reported increased pain when he stood to do daily chores, "incapacitating episodes" that occurred more than six times a year, his pain was not relieved by orthotics, he had flare-ups of increased pain and reduced range of motion, and often his feet hurt and he could not walk even half a block.  The examiner noted pain on examination, movement and weight-bearing, occasional use of a cane, and no significant functional limitation during flare-ups or after repeated use from pain, weakness, fatigability, and incoordination.  In December 2014 treatment, the Veteran noted his feet were most painful when getting out of bed in the morning and the pain was very disabling, taking him out of daily activities.  The provider noted normal muscle strength, pain upon palpation, and diagnosis of plantar fasciitis.  

Prior to September 24, 2010, the evidence shows moderate disability in both feet.  The Veteran had pain and tenderness but reported being able to walk and stand for 15 to 30 minutes.  The September 2009 examiner found no objective evidence of painful motion, swelling, tenderness, instability, and abnormal weight-bearing.  During October 2008 and March 2010 mental health examinations, the Veteran reported fixing things, working on his truck and recreational vehicle, and tending his multi-acre property.  Given the lack of objective evidence and the reports of regularly completing tasks on his feet, the Board finds that the evidence does not show moderately severe or severe disability during this period.

During the October 2014 examination, the Veteran reported that his condition had worsened since the last rating examination.  The first evidence of such a worsening came in September 24, 2010 treatment when he reported that he could only walk five to ten minutes.  He continued identifying increased functional limitation in 2013 and 2014 with reports of hardly being able to walk and impacts on daily chores.  The examiner noted pain on examination, movement, and weight-bearing and the Veteran's use of a cane.  The reported pain and impairment reflect moderately severe disability, which warrants a 20 percent rating for each foot.  See 38 C.F.R. § 4.71a, DC 5284.  The evidence does not, however, show severe disability.  While the Veteran noted that approximately six times per year his feet prevented activities, he reported being able to walk and complete activities despite his pain.  The 2014 provider found normal muscle strength and the examiner noted no significant functional limitation during flare-ups or after repeated use.  He lived independently, ambulated, and attended all medical appointments.  Thus, ratings in excess of 20 percent are not appropriate.  See 38 C.F.R. § 4.71a, DC 5284.  

The Board notes that the Veteran reported flare-ups with increased pain and limitation of motion and the October 2014 examiner opined that the Veteran could suffer additional limitation of functional ability during a flare-up or after repeated use but such limitation could not be speculated in terms of a numerical degree because he could experience varying degrees of limitation depending on the activities performed.  Similarly, the April 2017 examiner wrote that a more definitive loss of function due to flare-ups cannot be determined without resort to speculation unless the flare-up occurs during examination.  Specific range of motion limitations are not contemplated by any of the diagnostic codes associated with the feet.  Instead, Diagnostic Code 5284 is general and addresses the overall severity of the foot disability, to include symptoms of limited motion.  38 C.F.R. § 4.71a.  As such, the Veteran's reports of limited motion during flare-ups were considered in determining the severity of his disability, but specific measurements of limitation would not be helpful in obtaining a higher rating.  

To address the question of an earlier date for the 50 percent rating under Diagnostic Code 5276, the April 2017 examination is the first evidence to classify pes planus as a progression of the Veteran's service-connected disability.  The October 2014 examiner and December 2014 treating provider did not diagnose pes planus.  At the time of the April 2017 examination, Diagnostic Code 5276 became most appropriate to rate his disability but not before.  As noted, 50 percent - a single evaluation for bilateral feet - is the highest disability rating under Diagnostic Code 5276.  Consideration of other diagnostic codes is not appropriate because Diagnostic Code 5276 specifically names pes planus/flatfeet.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  

Furthermore, the Board notes that all of the Veteran's foot symptoms and functional impairment have been considered and compensated by the 50 percent rating under Diagnostic Code 5276.  Such is evident by the fact that the Veteran was given the rating for pronounced flatfoot despite the fact that the April 2017 examiner found no evidence of marked inward displacement or severe spams of the tendo Achilles on manipulation, listed in the criteria for a 50 percent rating.  Hammertoe, hallux valgus, and other disabilities were not indicated by the October 2014 and April 2017 examiners as being part of the Veteran's disability picture.

In summary, as noted above, the Veteran has been in receipt of the maximum evaluation (50 percent) for his now-bilateral foot disability since April 20, 2017.  For the prior separate foot disabilities, the Board finds that ratings of 10 percent remain warranted from July 1, 2001 until September 24, 2010, while 20 percent ratings are appropriate from September 24, 2010 to April 20, 2017.  This determination represents a partial grant and partial denial.

Other considerations 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

IV. TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent, and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is service-connected for left knee, right knee, bilateral feet, and acquired psychiatric disabilities.  After applying the increased ratings awarded herein, beginning September 24, 2010, the Veteran had a 70 percent rating and then an 80 percent rating with a common set of disabilities rated 50 percent.  Thus, he satisfied the threshold requirements for TDIU beginning September 24, 2010.  See 38 C.F.R. § 4.16(a).  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  See Rice, 22 Vet. App. at 452 (noting that, while "the rating schedule is based on the 'average impairment in earning capacity caused by a disability,' . . . entitlement to TDIU is based on an individual's particular circumstance").

The criteria for compensation based on TDIU have been met beginning September 24, 2010.  See 38 C.F.R. § 4.16.  

The evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The Veteran has a high school education and has some training in carpentry.  See Application for TDIU; April 2017 VA examination.  He worked as a carpenter, in construction, and as a gas station cashier.  The Veteran has been unemployed since September 24, 2010.  The March 2016 private evaluator wrote that he Veteran's work history included light physical, unskilled work and heavy labor work.  The Board finds that carpentry is a skilled profession, although also labor-intensive.  The evaluator found that the Veteran's work history, education, and training did not provide him with skills readily transferrable to sedentary occupations.  The Board agrees.  

As discussed above, the Veteran's dysthymia symptoms cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The private evaluator noted that he has sleep disturbances, depression, and high levels of anxiety that would impact his occupational abilities.  The evaluator additionally noted that the Veteran's knee and foot pain makes it difficult for him to walk and perform physical activities.  As discussed above, pain from the Veteran's foot disability prevents him from being on his feet for any prolonged period of time, which would be required in construction, carpentry, or cashier jobs.  

The evaluator concluded that based on medical documentation, the Veteran is precluded from performing any work greater than sedentary.  The evaluator wrote that his mental health symptoms would make it extremely difficult to work alongside co-workers and supervisors and to complete work tasks in a timely and acceptable manner.  It is unclear from the evaluation whether the evaluator was only considering the service-connected dysthymia or the personality disorder as well.  Nevertheless, the Veteran's disabilities limit him to sedentary occupations, whereas his training and education provide for only labor or unskilled jobs.  As such, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities as of September 24, 2010.  See 38 C.F.R. §§ 4.3, 4.16.  To that extent, the appeal is granted.  The question of whether TDIU is warranted prior to September 24, 2010 requires further adjudication at the AOJ level and is addressed in the REMAND section below.  

ORDER

Service connection for hepatitis C is denied.

A rating in excess of 30 percent for acquired psychiatric disorder, dysthymia, is denied.

A rating in excess of 10 percent for post-operative changes, healed fractures, spur formation of the left foot, for the period from July 1, 2001 until September 24, 2010, is denied.

A 20 percent rating for post-operative changes, healed fractures, spur formation of the left foot, for the period from September 24, 2010 to April 20, 2017, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for post-operative changes, healed fractures, spur formation of the right foot, for the period from July 1, 2001 until September 24, 2010, is denied.

A 20 percent rating for post-operative changes, healed fractures, spur formation of the right foot, for the period from September 24, 2010 to April 20, 2017, is granted, subject to the laws and regulations governing the payment of monetary benefits.

TDIU for the period beginning September 24, 2010 is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As noted above, the Veteran did not satisfy the schedular criteria for TDIU prior to September 24, 2010.  See 38 C.F.R. §§ 4.16(a), 4.25.  The private evaluator, however, found that his service-connected disabilities rendered him unemployable since 1999.  From May 1999 to November 2005, the Veteran was prevented from working due to incarceration.  Although the Veteran consistently reported last working in 1999, a November 2005 treatment record notes that at that time, he continued to work in the general commercial construction business.  He also reported fixing things, working on his truck and recreational vehicle, and housesitting for friends during the March 2010 mental health examination.  VA's policy is to rate totally disabled all veterans who are unemployable.  In cases where evidence suggests unemployability but the schedular criteria are not met, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  Therefore, the Board remands this claim for the AOJ to refer to the Director, Compensation Service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the claim for TDIU prior to September 24, 2010 to the Director, Compensation Service and notify the Veteran of such action.

2. If the claim remains denied in part or in whole, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


